Ardent Mines Limited
100 Wall Street, 21st Floor
New York, NY 10005, USA
 
Afrocan Resources Ltd.
Head Office
1710 - 1177 West Hastings Street
Vancouver, B.C., Canada V6E 2L3
Attention:  Mr. Brian Barrett, CFO
 
South Africa
4 Martha Street, Marlboro North
2063 Johannesburg
 
Re: 
Exploration and Acquisition Agreement

Re:  Capri General Trading Company Limited
 
Gentlemen:
 
The purpose of this Exploration and Acquisition Agreement (this “Agreement”),
dated as of the date set forth on the signature page hereto, is to summarize our
recent discussions and formalize an agreement by and between Ardent Mines
Limited (“Ardent”) - incorporated in the State of Nevada, U.S.A., and Afrocan
Resources Ltd. - incorporated in British Columbia, Canada (“Afrocan”).
 
1
Terms of the Transaction.

 
1.1
The Exploration.  Ardent hereby agrees to conduct, and/or pay for the conduct of
exploration activities at the property covered by License No. PL 1761/2001
(previously known as License No. PL 246/94) as applied August 14, 2008 (such
license is referred to herein as the “Shenda License”).  The Shenda License is
the mineral rights for a property situated approximately 53 kilometers West
North West of Kahama in the Bukombe District, in the Shinyanga Region of
Tanzania.  The mining license applied is bound by the following coordinates:
Point Latitude (S) Longitude (E) A 030 39’ 54.7” 320 07’ 00”; B 030 39’
54.7” 320 09’ 30”; C 030 41’ 05.2” 320 09’ 30”; and D 030 41’ 05.2” 320 07’
00.”  The Shenda License covers the mining rights over approximately 10.0 square
kilometers (such property, the “Shenda Property”).

 
1.2
Exploration Cost.  Ardent shall pay such amounts for the exploration of the
Shenda Property (such costs, the “Exploration Costs”) as the officers and
directors of Ardent and Afrocan shall mutually, reasonably determine as
appropriate in consultation with geologists and such other experts as may be
reasonably necessary.

 
1.3
Exploration Period.  Ardent’s exploration of the Shenda Property shall be
conducted over the twelve months from the date hereof, however, the period of
such exploration may be shortened or extended as Ardent may reasonably determine
to implement the terms of this Agreement.


 

--------------------------------------------------------------------------------

 
 
Ardent Mines Limited - Afrocan Resources Ltd. -
Exploration and Acquisition Agreement
 
1.4
The Acquisition.  In the event that Ardent shall ascertain commercially
available and commercially exploitable reserves, as determined in its sole and
reasonable discretion, of not less than Four Hundred Thousand (400,000) ounces
of gold at the Shenda Property (such gold reserves as referred to herein as the
“Acquisition Threshold”), Ardent shall at Closing (as defined below) acquire
from Afrocan 100% of all issued and outstanding equity interests (the “Capri
Shares”) of Capri General Trading Co. Ltd. - incorporated in Tanzania (“Capri”),
subject to the conditions set forth herein.  Capri is the legal and beneficial
owner of the Shenda License.

 
1.5
Purchase Price.  In exchange for the acquisition of the Capri Shares, Ardent
shall pay to Afrocan at Closing the Purchase Price, as defined below.  The
Purchase Price shall be equal to the sum of (i) the Exploration Costs; and (ii)
shares of Ardent having an aggregate value of Nine Million U.S. Dollars
($9,000,000) (the “Ardent Shares” and together with the Exploration Costs, the
“Purchase Price”), with the Ardent Shares having the lower of a deemed a value
of Five U.S. Dollars ($5.00) per share or the average closing price of the
publicly traded common stock of Ardent on five (5) consecutive days prior to the
Closing.  In the event that the Exploration Costs exceed Three Million U.S.
Dollars ($3,000,000), the number of Ardent Shares to be delivered shall be
reduced accordingly, so that the total value of the Purchase Price shall not
exceed Twelve Million U.S. Dollars ($12,000,000).

 
1.6
The Ownership Interests.  At the Closing, Capri will own one hundred percent
(100%) of all mineral rights in the Shenda License.  At Closing, no party other
than Ardent shall have any right, title or interest in the Capri Shares or the
Shenda License or any additional mineral rights associated with the property
covered by the Shenda License.  There shall at Closing be no options, or any
other equity interests, contingent or otherwise, of any nature or kind in the
Capri Shares or in the Shenda License except for the rights held by Ardent.  The
Capri Shares and the Shenda License shall be free and clear of all indebtedness,
liabilities, liens, encumbrances, convertible rights, derivative rights,
pre-emptive rights and any and all other rights, contingent or otherwise of any
other persons.

 
1.7
Financing.  Following the Closing, to the extent determined by the officers of
Ardent, in their reasonable discretion, Ardent shall undertake, on a
commercially reasonable basis, to raise such funds as are necessary for (i) the
development of mining operations at the property covered by the Shenda License;
and (ii) the general operating expenses of Ardent. Such funds shall be raised in
a private placement of new Ardent common stock.

 
1.8
Share Capitalization.  Afrocan acknowledges that (i) as of the date hereof,
Ardent is publicly traded company in the United States, with 14,957,650 shares
issued and outstanding; and (ii) it is Ardent’s intent to issue additional
shares of its common stock subsequent to the date hereof, including without
limitation, in connection with the Financing Shares, for purposes of acquiring
other mineral rights, fund raising for operations and expansion, and for
purposes of compensating employees, officers and directors.


 
2

--------------------------------------------------------------------------------

 
 
Ardent Mines Limited - Afrocan Resources Ltd. -
Exploration and Acquisition Agreement
 
1.9
Adjacent Lands. Capri has ownership of certain mineral rights on lands adjacent
to the Shenda License.  Afrocan agrees that Capri will not enter into any
agreements relative to such adjacent mineral rights prior to the Closing so that
on the date of the Closing they will still be held by Capri in the same state as
they are at the date hereof.

 
1.10
Failure to Close.  In the event that Ardent is unable to identify gold reserves
at the Shenda Property equal to or greater than the Acquisition Threshold,
Afrocan shall reimburse Ardent for the total Exploration Costs
incurred.  Pending the receipt of such reimbursement, or in the event that
Afrocan is unable to pay such funds, Ardent shall be granted a lien on the
Shenda License equal to the total Exploration Costs incurred.  In such event,
Ardent shall be granted the right to approve or deny any proposed sale of the
Shenda License, the Capri Shares or any other ownership or royalty interest
therein until such time as the Exploration Costs are repaid to Ardent in
full.  In the event that Ardent is not reimbursed within twelve (12) months of
the completion of its exploration, any and all accumulated Exploration Costs
will commence accruing interest rate of Eight Percent (8%) per annum.

 
2
Closing Conditions.

 
Consummation of the acquisition of the Capri Shares and the underlying Shenda
License will be subject to the following closing conditions:
 
2.1
Due Diligence and Continuity of Capri.  At the Closing, Capri shall have
obtained and be in receipt of all necessary consents and approvals of all
applicable governmental authorities and other third parties having jurisdiction
or rights in respect of its ownership of the Shenda License.  Afrocan shall
deliver a legal opinion to Ardent at Closing regarding the continuing legal
validity of any and all governmental authorizations, licenses, permits, and
registrations of Capri, which Capri then has and which shall remain fully
effective following the Closing to legally facilitate continuity of Capri’s
ordinary course of business without impairment of any nature or kind.  The
Closing shall be subject to completion of final due diligence satisfactory to
Ardent in its sole discretion.  At the Closing there shall not be any material
adverse change in regard to the corporate status of Capri or in the Shenda
License or operations at the property of the Shenda License.  At the Closing,
Afrocan shall represent and warrant to Ardent that Capri has the sole rights
with free and clear ownership titles to the Shenda License, and no other
persons, business organizations or governmental entities have any rights or
claims thereto.

 
2.2
Detailed Agreements. Afrocan and Ardent will mutually prepare a detailed long
form agreement (the “Long Form Agreement”) supplementing the terms and
conditions herein with customary representations and warranties, covenants, and
other provisions, including, without limitation, representations regarding the
validity of the Capri Shares, the assessment of all gold ore reserves in the
Shenda License, the status of all governmental licenses, permits,
authorizations, legal and regulatory compliance to engage in the business of
mining, valid continuation of all contracts, absence of any material adverse
conditions, and indemnification provisions covering the same.  Notwithstanding
anything to the contrary herein, this Agreement is fully binding upon the
parties and each party may compel performance by the other party solely on the
basis of the terms and conditions set forth herein.  Time is of the essence.


 
3

--------------------------------------------------------------------------------

 
 
Ardent Mines Limited - Afrocan Resources Ltd. -
Exploration and Acquisition Agreement
 
2.3
Exclusive Dealing.  Capri and Afrocan and any and all of their directors,
officers, shareholders, agents, representatives, attorneys, accountants or their
respective immediate relatives shall not directly or indirectly take any action
to encourage, initiate, solicit, or engage in discussions or negotiations with,
or provide any information to, any entity or person other than Ardent concerning
any competing transaction or alternate transaction.

 
2.4
Closing. In the event that the Acquisition Threshold has been met, Afrocan and
Ardent shall use their best efforts to finalize and sign the Long Form Agreement
reflecting the terms and conditions herein together with all ancillary
agreements and accomplish the Closing as soon as reasonably possible after such
determination, with a target Closing date not later than one hundred and twenty
(120) days thereafter.  Upon satisfaction (or waiver) of the conditions set
forth in herein, the parties shall exchange ownership of the Capri Shares and
the Purchase Price, and execute and deliver any and all necessary ancillary
documents, certificates and instruments required thereof (the “Closing”).

 
3
Other Terms and Conditions.

 
3.1
Carry on in Ordinary Course.  Afrocan agrees that from and after the date of
execution of this Agreement, Capri shall conduct and carry on its businesses at
the location of the Shenda License only in the ordinary course consistent with
past practices.  Capri shall not take any actions out of the ordinary course of
businesses regarding the Shenda License.  Neither Afrocan nor Capri shall take
any action that could reasonably be expected to adversely affect Afrocan’s
ability to execute, deliver or perform in accordance with this Agreement.

 
3.2
Each Party to Bear Own Expenses.  The parties will each bear their own
respective expenses incurred in connection with the negotiation, preparation and
documentation - including the Long Form Agreement - and Closing of the
transactions contemplated herein, including but not limited to all legal fees,
expenses and disbursements, provided, however, all fees, due diligence and
filing costs incurred by Ardent as well as on-going corporate expenditures by
Ardent related to the acquisition shall be paid from proceeds of the Financing
Shares.

 
3.3
No Other Agreements; Forward Looking Statements; Amendments.  This Agreement
sets out the parties’ binding agreement and understanding as of this date, and
there are no other written or oral agreements or understandings among the
parties.  This Agreement and any and all terms and conditions herein may only be
waived, modified or amended by a writing executed by the parties.  Afrocan
acknowledges that Ardent may from time to time have other business agreements,
and may acquire other properties. Provided that when the Long Form Agreement is
signed by Ardent and Afrocan it will wholly replace this Agreement and the terms
in this Agreement shall cease to be binding on Ardent and Afrocan.  Ardent may
engage and pay other professional organizations, underwriters and service
providers as determined by its Board of Directors.  All projections and
estimations herein are forward looking statements based upon general
expectations and are provided solely for illustrative purposes only, and no
assurances, guarantees, or warranties of any nature are made with respect to
actual outcomes.


 
4

--------------------------------------------------------------------------------

 
 
Ardent Mines Limited - Afrocan Resources Ltd. -
Exploration and Acquisition Agreement
 
3.3.1
Public Company Compliance.  Afrocan acknowledges that Ardent is a public company
and will be required to make detailed disclosures regarding the acquisition of
Capri (and indirectly the Shenda License), its business, its management, its
financial condition, risk factors associated with the business, and other
matters required by the U.S. Securities Act of 1933 and the U.S. Securities
Exchange Act of 1934 (together the “Acts”), and the respective rules and
regulations promulgated thereunder.  All Ardent Shares issued to Afrocan will be
restricted securities and will be subject to compliance with the Acts, as to
which Ardent shall assist Afrocan in respect of such compliance
thereof.  Afrocan shall promptly provide any and all information, in form and
substance as reasonably requested by Ardent, to the extent necessary to assure
compliance by Ardent with its filing, disclosure and compliance requirements.

 
3.4
Confidentiality. The parties acknowledge that public companies are subject to
specific laws, rules and regulations prohibiting “insider trading” and Afrocan
agrees to not trade in the securities of Ardent until all applicable and
required public announcements have been made by Ardent.  The parties agree to
fully comply with any and all applicable securities laws and not to trade at any
time in any securities on the basis of material non-public information or to
disclose any transactions involving Ardent, Afrocan, Capri, or the Shenda
License with any third parties, other than to authorized representatives of the
parties who shall be under strict instructions not to make any further discloses
to any other persons until after mutually agreement public announcements.  The
terms herein shall be maintained as strictly confidential by the parties until a
mutually acceptable press release is prepared regarding the transaction, unless
prior disclosure is required by applicable law or regulation.  Any breach of
this covenant of confidentiality shall be subject to payment of liquidated
damages to Ardent of US$2,000,000 (two million U.S. Dollars) (the “Liquidated
Damages”), which the parties agree shall not be construed as a penalty.  If a
breaching party fails to pay any and all Liquidated Damages in full within five
(5) Business Days after the date payable, such party will pay interest thereon
at a rate of one and one-half percent (1.5%) per month (or such lesser maximum
amount that is permitted to be paid by applicable law) to Ardent, accruing daily
from the date such Liquidated Damages are due, until such amounts, plus all such
interest thereon, are paid in full.  Notwithstanding the foregoing, nothing
shall preclude any party from pursuing or obtaining any available remedies at
law, specific performance or other equitable relief in accordance with
applicable law.


 
5

--------------------------------------------------------------------------------

 

Ardent Mines Limited - Afrocan Resources Ltd. -
Exploration and Acquisition Agreement
 
3.5
Arbitration.  All disputes and controversies arising out of or relating to this
Agreement shall be finally settled and binding under the Rules of International
Commercial Dispute Resolution of the American Arbitration Association
(“ICDR”).  The place of arbitration shall be New York City.  The Arbitration
shall be conducted in English by a single arbitrator appointed in accordance
with the ICDR rules.  Any award, verdict or settlement issued under such
arbitration may be entered by any party for order of enforcement by any court of
competent jurisdiction.  The arbitrator shall have no power to take interim
measures he or she deems necessary, including injunctive relief and measures for
the protection or conservation of property.  The prevailing party shall be
reimbursed for all fees, costs, expenses and disbursements by the non-prevailing
party.

 
3.6
Construction.  This Agreement shall be deemed to have been jointly negotiated
and drafted by the parties and shall not be construed against either of the
parties hereto.  Should any portion (word, clause, phrase, sentence, paragraph
or section) of this Agreement be declared void or unenforceable, such portion
shall be considered independent and severable from the remainder, the validity
of which shall remain unaffected.  This Agreement shall be governed by and
interpreted under the laws of the jurisdiction of incorporation of Ardent.

 
3.7
Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by either party hereto, directly or
indirectly, by operation of law or otherwise, without the prior written consent
of the other.

 
3.8
Notices.  Any notice or other communication to any party in connection with this
Agreement shall be in writing and shall be sent by personal delivery, reputable
overnight courier with written confirmation of receipt addressed to such party
at the address of its principal business office, or at such other address as
such party shall have specified to the other party hereto in writing.  Any
notice hereof shall be deemed to have been given only when delivered.

 
3.9
Counterparts. This Agreement may be executed in one or more counterparts (with
the parties agreeing in principle to produce two counterparts), all of which
together shall constitute one instrument, and each such counterpart may be
executed and delivered by fax or scan without delivery of the original exemplar
thereof.


 
6

--------------------------------------------------------------------------------

 

Ardent Mines Limited - Afrocan Resources Ltd. -
Exploration and Acquisition Agreement
 
We respectfully request that if you accept the terms and conditions as set forth
in this Agreement, please countersign and deliver to us a counterpart acceptance
of this Agreement.  Please do not hesitate to contact us if you have any
questions or comments.
 
Sincerely yours,
 

 
Ardent Mines Limited
   
By:
/s/ Leonardo Riera
Name:
Leonardo Riera
Title:
President and CEO
Date:
 
Address for Notices:
100 Wall Street, 21st Floor
  New York, NY 10005 USA    
AGREED:
       
Afrocan Resources Ltd.
   
By:
/s/ Brian Barrett
Print Name:
Brian Barrett
Title:
President and Chief Financial Officer
Date:
December 12, 2010
Address for Notices:
Afrocan Resources Ltd. 
 
1710 - 1177 West Hastings Street
 
Vancouver, B.C. V6E 2L3
     
South Africa
 
4 Martha Street, Marlboro North
 
2063 Johannesburg


 
7

--------------------------------------------------------------------------------

 